DETAILED ACTION
	The response and RCE dated 1/5/2021 has been entered and is treated herein.

Information Disclosure Statement
	The IDS dated 1/5/2021 has been considered but one item has been lined through because the copy provided by the Applicant with respect to the item is incorrect.  The copy of WO2014/166640 provided is actually a copy of the search report for the case rather than the publication itself and thus does not include the entirety of the document.  English language equivalent US 10,450,436 has been reviewed.


Allowable Subject Matter
Claims 19-61 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of the pinions configured to engage toothed racks on the shelves for horizontal and vertical movement with the ability to transfer items from the lift robot to floor robot below the lift robot distinguish the claims from prior art when considered in combination with the other limitations of the claims..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547.  The examiner can normally be reached on Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C HAGEMAN/Primary Examiner, Art Unit 3619